Citation Nr: 0837088	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-31 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss, claimed to have resulted from a 
magnetic resonance imaging scan conducted at a Department of 
Veterans Affairs (VA) medical facility in May 2003. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1946 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefit 
currently sought on appeal.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Cleveland in September 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss, which he contends is due to a 
magnetic resonance imaging (MRI) scan he underwent at VA in 
May 2003.  Specifically, in his hearing before the 
undersigned, the veteran testified credibly that shortly 
after the MRI, his ears became swollen and he began noticing 
difficulty hearing.  

Outpatient clinical records show that prior to the veteran's 
May 2003 MRI, he had no complaints of ear problems or hearing 
loss.  Subsequently, however, in July 2003, he felt a 
fullness in his ear.  He was diagnosed with otitis media.  In 
October 2003, he continued to have ear pain and expressed 
having difficulty hearing in groups.  A diagnosis of 
bilateral mild to moderate high frequency hearing loss was 
noted.

In conjunction with his claim, the veteran underwent a VA 
audiological examination in March 2006.  At that time, the 
veteran met the threshold for hearing loss for VA benefits 
purposes in his right ear, but not his left.  See 38 C.F.R. 
§ 3.385.  Regardless, a diagnosis of bilateral mild high 
frequency sensorineural hearing loss was noted.  Referable to 
the veteran's contentions, the examining audiologist opined 
that it was less likely that the veteran incurred a hearing 
loss from the exposure to noise from the MRI machine, and 
more likely that it was age-related.  The credibility of this 
opinion, however, is questionable, given the audiologist's 
earlier statements in the opinion.  Particularly, he 
indicated that he did not know the noise level from the MRI, 
the type of ear protection worn, or how well that protection 
fit in the veteran's ears.  In his September 2008 hearing, 
the veteran testified that his hearing acuity has, in fact, 
decreased since the 2006 exam.

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  On the evidence as it stands now, it is unclear 
whether the veteran has a left ear hearing disability.  
Additionally, for compensation, it must be shown that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or that it was an event 
not reasonably foreseeable.  No opinion as to these matters 
has been rendered.  As the medical evidence of record does 
not directly address all relevant issues in this case, 
further development is required prior to appellate review. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA audio and 
ear disease examination to determine the 
nature and etiology of his hearing loss.  The 
claims file must be reviewed in conjunction 
with the examination.  All testing deemed 
necessary must be conducted and results 
reported in detail.  Based on the review and 
the physical examination, an ENT physician is 
asked to render an opinion as to whether it 
is at least as likely as not that the 
veteran's May 2003 MRI resulted in current 
hearing loss.  The physician must 
specifically comment upon whether it was due 
to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the surgical treatment.  Also, the 
physician must determine whether hearing loss 
was an event that was not reasonably 
foreseeable in the conduct of an MRI.  

The examiner is reminded that the term "as 
likely as not" does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find in 
favor of the proposition as it is to find 
against it.  The whole file must be reviewed; 
however, attention is invited to the June 
2003 post-MRI treatment; the initial 
diagnosis of hearing loss in October 2003; 
and the March 2006 VA examination.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

